DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US Pub. 2018/0254355; hereinafter “Sasaki”).
Sasaki discloses [Re claim 17] a IV-doped III-VI semiconductor comprising a group III element (gallium), a group VI element (oxygen) and a group IV element (silicon) (Si-doped Ga2O3
Sasaki discloses [Re claim 22] wherein the semiconductor is Si-doped Ga2O3 or Si-doped (Ga, In)2O3 (Si-doped Ga2O3 ;page 4, paragraphs 66 and 81).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 12, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 2011/0186856; hereinafter “Huang”) in view of Park et al. (US Pub. 2018/0308996; hereinafter “Park”).
Huang discloses [Re claim 1] a method of forming a p-type IV-doped III-VI semiconductor, the method comprising: exposing a substrate 102 (page 1, paragraph 16) to a vapor composition comprising a group III precursor comprising a group III element (gallium; page 1, paragraph 18; page 2, paragraphs 23-25) under conditions to form a p-type doped III-VI semiconductor 114 (p-type semiconductor 114 doped with 
Huang fails to disclose explicitly wherein a group VI precursor comprising a group VI element, and a group IV precursor comprising a group IV element.
However, Huang discloses a III-VI semiconductor layer (page 2, paragraph 23), so, a group VI precursor comprising a group VI element needs to be present during the MOCVD process in order to form the III-VI semiconductor layer. 
And Park discloses wherein p-type impurity may be carbon (page 3, paragraph 61), which is a group IV element.  Park also discloses wherein magnesium may be a p-type impurity (page 3, paragraph 61), which is interchangeable with carbon.  And Huang discloses magnesium as a p-type impurity doped in the III-VI semiconductor layer (page 2, paragraph 25).  Therefore, carbon, a group IV element, may be present in the MOCVD process, instead of magnesium.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain elements in a MOCVD process because it would have been to obtain a specific semiconductor layer with desired characteristics appropriate for a semiconductor device.
[Re claim 2] Huang in view of Park fails to disclose wherein the conditions comprise use of a flow ratio defined as a flow rate of the group VI precursor to a flow rate of the group III precursor and the flow ratio is below an inversion flow ratio value for 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain parameters during a MOCVD process because it would have been to obtain a specific semiconductor layer with desired characteristics appropriate for a semiconductor device.
Huang discloses [Re claim 3] further comprising exposing the substrate to the vapor composition (MOCVD; see Abstract) under conditions to form an n-type IV-doped III-VI semiconductor 110 via MOCVD from the vapor composition (n-type semiconductor layer doped with group IV atoms; page 1, paragraph 21).
[Re claim 5] Huang in view of Park fails to disclose wherein the conditions comprise use of a flow ratio defined as a flow rate of the group VI precursor to a flow rate of the group III precursor and the flow ratio is above an inversion flow ratio value for 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain parameters during a MOCVD process because it would have been to obtain a specific semiconductor layer with desired characteristics appropriate for a semiconductor device.
Huang discloses [Re claim 6] wherein the method further comprises exposing the substrate to the vapor composition (MOCVD; see Abstract) under conditions to form an n-type IV-doped III-VI semiconductor 110 via MOCVD from the2Atty. Dkt. No. 00100-0130-US vapor composition (n-type semiconductor layer doped with group IV atoms; page 1, paragraph 21). wherein the conditions comprise use of a second, different flow ratio to provide the n-type IV-doped III-VI semiconductor.
Huang fails to disclose explicitly wherein the conditions comprise use of a first flow ratio defined as a flow rate of the group VI precursor to a flow rate of the group III 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain parameters during a MOCVD process because it would have been to obtain specific semiconductor layers with desired characteristics appropriate for a semiconductor device.
Huang discloses [Re claim 8] wherein the group III precursors are selected from a Ga-containing group III precursor, an Al-containing group III precursor, an In-containing group III precursor and combinations thereof (gallium; page 1, paragraph 18; page 2, paragraphs 23-25).
Huang discloses [Re claim 12] wherein the vapor composition further comprises a carrier gas comprising N2, H2, Ar, or combinations thereof (N2
Huang in view of Park discloses [Re claim 17] a IV-doped III-VI semiconductor comprising a group III element, a group VI element and a group IV element (see rejection of claim 1 shown above).
Huang discloses [Re claim 21] wherein the semiconductor is p-type (page 2, paragraphs 23-25).
Huang discloses [Re claim 18] a p-n heterojunction comprising a layer of an n-type semiconductor 112 (an active layer 112 can be doped with n type dopant; page 1, paragraph 22) in contact with the p-type IV-doped III-VI semiconductor 114 (see fig. 5) of claim 21 (see rejection of claim 21).
Huang discloses [Re claim 20] a device comprising the p-type IV-doped III-VI semiconductor of claim 21 (see rejection of claim 21) and another material layer 112 (page 1, paragraph 22) in contact with the p-type IV-doped Ill-VI semiconductor 114 (see fig. 5).

Claims 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Park, and further in view of Reece et al. (US Pub. 2012/0267234; hereinafter “Reece”).
[Re claim 11] Huang in view of Park fails to disclose explicitly wherein the group IV precursor comprises Si.
However, Reece discloses wherein a p-type dopant may be selected from Group IV, including C and Si (page 7, paragraph 61).  As disclosed in Reece, carbon and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain p-type dopant element because it would have been to obtain a specific semiconductor layer with desired electrical characteristics appropriate for a semiconductor device.
Huang discloses [Re claim 13] wherein the group III precursors are selected from a Ga-containing group III precursor, an Al-containing group III precursor, an In-containing group III precursor and combinations thereof (gallium; page 1, paragraph 18; page 2, paragraphs 23-25).
Huang fails to disclose explicitly wherein the group VI precursor comprises O; and wherein the group IV precursor comprises Si.
However, Reece discloses wherein a p-type dopant may be selected from Group IV, including C and Si (page 7, paragraph 61); and the group VI elements include O (page 21, paragraph 151).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain elements in a MOCVD process because it would have been to obtain a specific semiconductor layer with desired characteristics appropriate for a semiconductor device.
Huang discloses [Re claim 16] wherein the vapor composition further comprises a carrier gas comprising N2 (page 1, paragraph 18).

Allowable Subject Matter
Claims 4, 7, 14, 19  and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4 and 7 recite the n-type IV-doped III-VI semiconductor is in contact with the p-type IV-doped III-VI semiconductor, thereby forming a p-n heterojunction.   
Claim 14 recites the p-type IV-doped III-VI semiconductor formed is p-type Si-doped Ga2O3 or p-type Si-doped (Ga, In)2O3.
Claim 19 recites the n-type semiconductor is an n-type IV-doped III-VI semiconductor comprising the group III element, the group VI element and the group IV element.
Claim 23 recites the semiconductor is к-phase.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 5, 2022